DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In the response, dated 9/29/2022, the Applicant canceled claim 2. As such, the 35 USC 112(b) rejection is no longer relevant and has been withdrawn.
On page 8 of the Applicant’s Arguments, the Applicant indicates that the claimed method provides for a surprising discovery that the claimed contacting results in increased survival, expansion potential, and mobilization properties. While these discoveries may be surprising, the prior art already teaches that contacting hematopoietic stem cells with the claimed compounds results in a reduction of CD74 expression, and the ability to control graft-versus-host disease by administering these cells in a transplantation step. Since the claimed contacting has already been taught in the prior art, albeit with a different benefit than that described, the Applicant is discussing a behavior that would have necessarily been inherent to the claimed contacting step; the Applicant has, seemingly, discovered a previously unappreciated property of a prior art method. See MPEP 2112(I).
Based upon the Applicant’s Amendments, the previous 35 USC 102 rejections cannot apply, since the prior art does not teach any steps of isolating hematopoietic stem cells from the peripheral blood mononuclear cell sample. As such, the previous rejections will be, solely, 35 USC 103 rejections, wherein the rejections will be made based upon previously cited Chen, et al (Biology of Blood Marrow and Transplantation, 19, 28-39, 2013 [IDS Reference]) in view of Zhang, et al (PGPUb 2011/0117061).

Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
Claim 1 includes the claim language: … for transplantation…  to thereby generate hematopoietic stem cells for transplantation. While this language is noted, it appears like this language provides for an intended use for the product made by the method of claim 1; that is to say, the wording of the claim would suggest that these limitations do not impart any structural changes or methodological limitations on the explicitly claimed steps (a) and (b). See MPEP 2111.04 (the term “thereby” is interpreted to be equivalent to the MPEP’s discussion of “wherein/whereby,” and is thusly considered a contingent limitation).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 8, 21, 24, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, et al (Biology of Blood Marrow and Transplantation, 19, 28-39, 2013 [IDS Reference]) and in view of Zhang, et al (PGPUb 2011/0117061). Chen provides for a method of taking hematopoietic antigen presenting cells and peripheral blood mononuclear cells, both of which appear to be consistent with the claimed hematopoietic stem cells, and exposing these cells to an agent that decreases the activity/expression of CD74. See page 28, “Abstract” section; page 30 and 31, “Milatuzumab Selectively Reduces mDCs” section, first paragraph. Chen provides for steps of transplanting the mixed cell population into a xenogeneic SCID mouse model; furthermore, Chen explicitly suggests that the acquired cells could be used for transplantation and useful in preventing graft-versus-host diseases, following a step of transplantation. See page 28, “Abstract” section, and “Introduction” section. Although Chen does isolate cells for analytical means, using flow cytometry, Chen does not suggest isolating the populations of hematopoietic stem cells for transplantation purposes.
Zhang teaches methods of expanding isolated populations of hematopoietic stem cells, and using these populations for transplantation. See paragraph [0002] [0007] [0059] [0080]. Additionally, Zheng notes that methods of isolating populations of hematopoietic stem cells is well-known in the art; this would suggest that the ordinary artisan would find these methods obvious to use. See paragraph [0065] [0067]. Zhang does not teach exposing the cells to the claimed agent.
It would be obvious to the ordinary artisan to isolate the cells of Chen, in a manner similar to that of Zhang, because both methods teach steps for therapeutically modifying and transplanting hematopoietic stem cells populations. There is motivation to isolate the therapeutic cells of Chen, because Zheng notes an explicit therapeutic utility for the hematopoietic stem cells, and does not teach or suggest that other non-stem cells taught by Chen would be useful therapeutic agents.
With respect to claims 1 and 3, Chen teaches the in vitro/ex vivo exposure of hematopoietic stem cells to an agent that decreases the expression of CD74. Both references suggest that the cells would be useful for transplantation.
With respect to claim 4, since Chen provides for all of the claimed steps, except for the isolation step, as such the cells of Chen must have inherently provided for the same functionality. See MPEP 2112(I)-(III). This would be reasonable to suggest because it is clear from the claim language, and the fact that the isolation step can occur either before or after contacting, would suggest that a mixed cell population would not affect the claimed functionality.
With respect to claim 8, Chen begins the method with blood that has already been obtained; Chen does not state the methods of acquiring the peripheral blood. See page 29, “Assessment of APC Subsets in PBMCs” section. However, if the ordinary artisan is extracting peripheral blood as a means of acquiring hematopoietic stem cells, it would be obvious to the ordinary artisan to apply a known mobilization compound as a means of increasing the number of stem cells in the peripheral blood sample. Furthermore, although Chen does not explicitly teach steps of mobilization, Zheng notes that the blood sample can be mobilized prior to acquisition. See paragraph [0059].
With respect to claim 21, Chen provides for a mixture of blood that would inherently include hematopoietic stem cells. Although Chen is silent with respect to the claimed markers, these stem cells are inherently present in the blood and would inherently provide for the claimed markers. Similarly, Zheng provides for, essentially, any type of hematopoietic stem cell line, and indicates that overlapping cell lines are useful for the method. See paragraph [0067]
With respect to claims 24, 29 and 32, Chen teaches milatuzumab.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651